 


109 HR 3723 IH: To require the Director of the Federal Emergency Management Agency to provide certain individuals or households affected by Hurricane Katrina in Miami-Dade and Broward Counties, Florida, with financial assistance and direct services under the Robert T. Stafford Disaster and Emergency Assistance Act.
U.S. House of Representatives
2005-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3723 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2005 
Ms. Wasserman Schultz (for herself, Mr. Mario Diaz-Balart of Florida, Ms. Corrine Brown of Florida, Mr. Mica, Mr. Meek of Florida, Mr. Shaw, Mr. Wexler, Mr. Hastings of Florida, Mr. Lincoln Diaz-Balart of Florida, Ms. Ros-Lehtinen, Mr. Davis of Florida, Mr. Miller of Florida, Ms. Ginny Brown-Waite of Florida, Mr. Keller, Ms. Harris, Mr. Mack, Mr. Foley, Mr. Feeney, Mr. Bilirakis, Mr. Crenshaw, Mr. Putnam, Mr. Boyd, Mr. Stearns, Mr. Young of Florida, and Mr. Weldon of Florida) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To require the Director of the Federal Emergency Management Agency to provide certain individuals or households affected by Hurricane Katrina in Miami-Dade and Broward Counties, Florida, with financial assistance and direct services under the Robert T. Stafford Disaster and Emergency Assistance Act. 
 
 
1.Prohibit State minimum thresholdNotwithstanding the individual assistance factors described in part 206.48(b) of title 44, Code of Federal Regulations, the Director of the Federal Emergency Management Agency shall provide assistance and services described in section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) to individuals or households in Miami-Dade and Broward Counties, Florida, who suffered home destruction or severe damage from Hurricane Katrina in August of 2005. 
 
